Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement is made and entered into effective as of October 13,
2014, (the “Effective Date”), by and between Navidea Biopharmaceuticals, Inc., a
Delaware corporation with a place of business at 5600 Blazer Parkway, Suite 200,
Dublin, Ohio 43017-7550 (the “Company” or “Navidea”) and Ricardo Gonzalez,
residing at 19360 SW 30th St., Miramar, FL 33029 (the “Executive”). The Company
and Executive are hereinafter sometimes collectively referred to as the
“Parties.”

 

WHEREAS, the Company has offered to employ Executive as its Chief Executive
Officer, and the Executive desires to accept such employment; and

 

WHEREAS, the Parties wish to establish terms, covenants, and conditions for the
Executive’s employment with the Company through this Employment Agreement (the
“Agreement").

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.Duties. From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Executive and the
Executive agrees to be employed by the Company, as the Company’s President and
Chief Executive Officer and in such additional executive level position or
positions as shall be assigned to him by the Company’s Board of Directors. While
serving in such executive level position or positions, the Executive shall
report to, be responsible to, and shall take direction from the the Board of
Directors of the Company (the “Board”). The Executive shall, if requested, also
serve as a member of Board or as an officer or director of any affiliate of the
Company for no additional compensation. During the Term of this Agreement (as
defined in Section 2 below), the Executive agrees to devote substantially all of
his working time to the position he holds with the Company and to faithfully,
industriously, and to the best of his ability, experience and talent, perform
the duties that are assigned to him. The Executive shall also observe and abide
by the reasonable corporate policies and decisions of the Company in all
business matters.

 

The Executive represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Executive in corporations and firms other than the
Company and its subsidiaries, and (b) any investment or ownership interest in
any corporation or firm other than the Company beneficially owned by the
Executive (excluding investments in life insurance policies, bank deposits,
publicly traded securities that are less than five percent (5%) of their class
and real estate). The Executive will promptly notify the Board of Directors of
the Company of any additional positions undertaken or investments made by the
Executive during the Term of this Agreement if they are of a type which, if they
had existed on the date hereof, should have been listed on Exhibit A hereto. As
long as the Executive’s other positions or investments in other firms do not
create a conflict of interest, violate the Executive’s obligations under Section
7 below or cause the Executive to neglect his duties hereunder, such activities
and positions shall not be deemed to be a breach of this Agreement.

 

2.Term of this Agreement. Subject to Sections 4 and 5 hereof, the Term of this
Agreement shall be for a period commencing on October 13, 2014 and terminating
October 13, 2017 (the “Term”), unless terminated earlier pursuant to the
termination provisions set forth in Section 4 of this Agreement.

 

3.Compensation. During the Term, the Company shall pay, and the Executive agrees
to accept as full consideration for the services to be rendered by the Executive
hereunder, compensation consisting of the following:    



 

 



 

A.Salary. Beginning on the first day of the Term, the Company shall pay the
Executive a salary of Three Hundred Seventy-Five Thousand Dollars ($375,000) per
year, payable in semi-monthly or monthly installments as requested by the
Executive (the “Base Salary”). The Compensation, Nominating and Governance
Committee of the Board of Directors (the “Committee”) shall review the
Executive's Base Salary on an annual basis and may increase, but not decrease,
the Base Salary at its discretion.

 

B.Bonus. For each complete calendar year of the Term, the Executive shall have
the opportunity to earn an annual bonus (the “Annual Bonus”) equal to 50% of
Base Salary (the "Target Bonus"), as in effect at the beginning of the
applicable calendar year, based on achievement of annual target performance
goals established by the Committee. The Committee will, on an annual basis,
review the performance of the Company and of the Executive in relation to the
target performance goals and will pay such Annual Bonus, as it deems
appropriate, in its discretion, to the Executive based upon such review. Any
bonus earned in any calendar year will be payable in the first calendar quarter
of the following calendar year. For the period beginning on the Effective Date
and ending on the last day of 2014, the Executive shall be eligible to receive a
prorated Annual Bonus (calculated as the Annual Bonus that would have been paid
for the entire calendar year multiplied by a fraction the numerator of which is
equal to the number of days the Executive worked in the calendar year and the
denominator of which is equal to 365 days). In order to be eligible to receive
an Annual Bonus, the Executive must be employed by the Company on the last day
of the applicable calendar year with respect to which the Annual Bonuses is to
be paid.

 

C.Benefits. During the Term of this Agreement, the Executive will receive such
employee benefits as are generally available to all employees of the Company.

 

D.Stock Options. The Committee may, from time to time, grant to the Executive
stock options, restricted stock purchase opportunities and such other forms of
equity-based incentive compensation as it deems appropriate, in its discretion,
under the Company’s 2014 Stock Incentive Plan (the “Stock Plan”). Additionally,
in consideration of entering this Agreement and as an inducement to Executive
joining the Company, the Committee will grant Executive non-statutory stock
options to purchase 1,000,000 shares of the Company’s common stock, $0.001 par
value, at the closing market price on the trading day immediately preceding
Effective Date, to become vested and exercisable in three tranches. The first
tranche of 300,000 shares will vest and become exercisable on the first
anniversary of the Effective Date. The second tranche of 300,000 shares will
vest and become exercisable on or after the second anniversary of the Effective
Date, provided that the options will not be exercisable unless and until the
average closing price per share of the Company’s stock for the ten trading days
prior to exercise equals or exceeds $2.50 per share. The third tranche of
400,000 shares will vest and become exercisable on or after the third
anniversary of the date of grant, provided that the options would not be
exercisable unless and until the average closing price per share of the
Company’s stock for the ten trading days prior to exercise equals or exceeds
$3.50 per share. All awards of equity incentives shall be governed by a separate
equity incentive award agreement, the terms of which shall govern the rights of
the Executive and the Company in the event of any conflict between such
agreement and this Agreement.

 

E.Vacation. The Executive shall be entitled to twenty-five (25) days of vacation
during each calendar year (prorated for partial years) during the Term of this
Agreement, in accordance with the Company's vacation policies, as in effect from
time to time.

 

F.Expenses. The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Executive, from time-to-time, of an
itemized account of such expenses.    



-2-

 

 

 

G.Clawback Policy. The Company’s obligation to pay any bonus or stock-based
incentive compensation under paragraphs B. or D. of this Section 3, and the
Executive’s right to receive or retain such compensation, shall be subject to
any policy adopted by the Board of Directors or the Committee (or any successor
committee of the Board of Directors with authority over executive compensation)
pursuant to the “clawback” provisions of Section 304 of the Sarbanes-Oxley Act
of 2002, Section 10D of the Securities Exchange Act of 1934, or regulations
promulgated thereunder, or pursuant to any rule of any national securities
exchange on which the equity securities of the Company are listed implementing
Section 10D of the Securities Exchange Act of 1934, or regulations promulgated
thereunder.

 

4.Termination.

 

A.For Cause. The Company may terminate the employment of the Executive prior to
the end of the Term of this Agreement “for cause.” Termination “for cause” shall
be defined as a termination by the Company of the employment of the Executive
occasioned by:

 

                              i.        the failure by the Executive to cure a
willful breach of a material duty imposed on the Executive under this Agreement
or any other written agreement between Executive and the Company within 15 days
after written notice thereof by the Company;

                             ii.        the continuation by the Executive after
written notice by the Company of a willful and continued neglect of a duty
imposed on the Executive under this Agreement;

                            iii.        acts by Executive of fraud,
embezzlement, theft or other material dishonesty directed against Navidea;

                            iv.        the Executive is formally charged with a
felony (other than a traffic offense), or a crime involving moral turpitude,
that in the reasonable good faith judgment of the Board of Directors, results in
material damage to the Company or its reputation, or would materially interfere
with the performance of Executive’s obligations under this Agreement; or

                             v.        any condition which either results from
the Executive’s substantial dependence, as reasonably determined in good faith
by the Board of Directors, on alcohol, or on any narcotic drug or other
controlled or illegal substance.

 

In the event of termination by the Company “for cause,” all salary, benefits and
other payments shall cease at the time of termination, and the Company shall
have no further obligations to the Executive.

 

B.Resignation. If the Executive resigns for any reason, all salary, benefits and
other payments (except as otherwise provided in paragraph G of this Section 4)
shall cease at the time such resignation becomes effective. At the time of any
such resignation, the Company shall pay the Executive the value of any accrued
but unused vacation time, and the amount of all accrued but previously unpaid
base salary through the date of such termination. The Company shall promptly
reimburse the Executive for the amount of any expenses incurred prior to such
termination by the Executive as required under paragraph F of Section 3 above.

 

C.Disability, Death. The Company may terminate the employment of the Executive
prior to the end of the Term of this Agreement if the Executive has been unable
to perform his duties hereunder or a similar job for a continuous period of six
(6) months due to a physical or mental condition that, in the opinion of a
licensed physician, will be of indefinite duration or is without a reasonable
probability of recovery for a period of at least six (6) months. The Executive
agrees to submit to an examination by a licensed physician of his choice in
order to obtain such opinion, at the request of the Company, made after the
Executive has been absent from his place of employment for at least six (6)
months. The Company shall pay for any requested examination. However, this
provision does not abrogate either the Company’s or the Executive’s rights and
obligations pursuant to the Family and Medical Leave Act of 1993, and a
termination of employment under this paragraph C shall not be deemed to be a
termination “for cause.”

 

-3-

 



If during the Term of this Agreement, the Executive dies or the Executive’s
employment is terminated because of the Executive’s disability, all salary,
benefits and other payments shall cease at the time of death or termination due
to disability, provided, however, that the Company shall pay such other amounts
or provide such other benefits required to be paid or provided to the Executive
or the Executive's estate under any plan, program, policy, practice, contract,
or arrangement in which the Executive or the Executive's estate is eligible to
receive such payments or benefits from the Company, for the longer of twelve
(12) months after such death or termination or the full unexpired Term of this
Agreement on the same terms and conditions (including cost) as were applicable
before such death or termination. In addition, for the first six (6) months of
any disability, as defined under Section 409A of the Internal Revenue Code of
1986, as amended, and any guidance thereunder, that results in the Executive
being unable to perform any gainful activity, the Company shall pay to the
Executive the difference, if any, between any cash benefits received by the
Executive from a Company-sponsored disability insurance policy and the
Executive’s salary hereunder in accordance with paragraph A of Section 3 above.
At the time of any such termination, the Company shall pay the Executive or
Executive’s estate, the value of any accrued but unused vacation time, and the
amount of all accrued but previously unpaid base salary through the date of such
termination. The Company shall promptly reimburse the Executive or Executive’s
estate for the amount of any expenses incurred prior to such termination by the
Executive as required under paragraph F of Section 3 above.

 

Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Executive’s
termination, the Executive shall pay to the Company an amount equal to the
stated taxable cost of such coverages. After the expiration of the six-month
period, the Executive or Executive’s estate shall receive from the Company a
reimbursement of the amounts paid by the Executive.

 

D.Termination Without Cause. A termination “without cause” is a termination of
the employment of the Executive by the Company that is not “for cause” and not
occasioned by the resignation, death or disability of the Executive. If the
Company terminates the employment of the Executive without cause (whether before
the end of the Term of this Agreement or, if the Executive is employed by the
Company under paragraph E of this Section 4, after the Term of this Agreement
has ended), the Company shall, at the time of such termination, pay to the
Executive the severance payment provided in paragraph F of this Section 4
together with the value of any accrued but unused vacation time and the amount
of all accrued but previously unpaid base salary through the date of such
termination and shall provide him with all benefits to which he is entitled
under paragraph C of Section 3 above for the longer of eighteen (18) months or
the full unexpired Term of this Agreement. The Company shall promptly reimburse
the Executive for the amount of any expenses incurred prior to such termination
by the Executive as required under paragraph F of Section 3.

 

If the Company terminates the employment of the Executive because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated to another city and the Executive has decided not to
relocate also, such termination of employment shall be deemed to be without
cause.

 

E.End of the Term of this Agreement. Except as otherwise provided in paragraphs
F and G of this Section 4 below, the Company may terminate the employment of the
Executive at the end of the Term of this Agreement without any liability on the
part of the Company to the Executive, provided that if the Executive continues
to be an employee of the Company after the Term of this Agreement ends, his
employment shall be governed by the terms and conditions of this Agreement, but
he shall be an employee at will and his employment may be terminated at any time
by either the Company or the Executive without notice and for any reason not
prohibited by law or no reason at all. If the Company terminates the employment
of the Executive at the end of the Term of this Agreement, the Company shall, at
the time of such termination, pay to the Executive the severance payment
provided in paragraph F of this Section 4 together with the value of any accrued
but unused vacation time and the amount of all accrued but previously unpaid
base salary through the date of such termination. The Company shall promptly
reimburse the Executive for the amount of any reasonable expenses incurred prior
to such termination by the Executive as required under paragraph F of Section 3
above.

 



-4-

 

 

F.Severance. If the employment of the Executive is terminated by the Company at
the end of the Term of this Agreement, or if the employment of the Executive is
terminated by the Company without cause (whether before the end of the Term of
this Agreement or, if the Executive is employed by the Company under paragraph E
of this Section 4 above, after the Term of this Agreement has ended), then the
Executive shall be paid, as a severance payment at the time of such termination
the amount of Three Hundred Seventy Five Thousand Dollars ($375,000), together
with the value of any accrued but unused vacation time.

 

G.Change of Control Severance. In addition to the rights of the Executive under
the Company’s employee benefit plans (paragraph C of Section 3 above) but in
lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) during the Term
and within six (6) months thereafter, the employment of the Executive is
concurrently or subsequently terminated (i) by the Company without cause, (ii)
by the expiration of the Term of this Agreement, or (iii) by the resignation of
the Executive because he has reasonably determined in good faith that his
titles, authorities, responsibilities, salary, bonus opportunities or benefits
have been materially diminished, that a material adverse change in his working
conditions has occurred, that his services are no longer required in light of
the Company’s business plan, or the Company has breached this Agreement, the
Company shall pay the Executive, as a severance payment, at the time of such
termination, the amount of Seven Hundred Fifty Thousand Dollars ($750,000)
together with the value of any accrued but unused vacation time, and the amount
of all accrued but previously unpaid base salary through the date of termination
and shall provide him with all of the Executive benefits under paragraph C of
Section 3 above for the longer of twelve (12) months or the full unexpired Term
of this Agreement. The Company shall promptly reimburse the Executive for the
amount of any expenses incurred prior to such termination by the Executive as
required under paragraph F of Section 3 above. Notwithstanding the foregoing,
before the Executive may resign pursuant to clause (iii) of this paragraph, the
Executive shall deliver to the Company a written notice of the Executive’s
intent to terminate his employment thereunder, and the Company shall have been
given a reasonable opportunity to cure any such act, omission or condition
within thirty (30) days after the Company’s receipt of such notice.

 

For the purpose of this Agreement, a Change in Control of the Company has
occurred when: (a) any person (defined for the purposes of this paragraph G to
mean any person within the meaning of Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than Navidea, an employee benefit plan
created by its Board of Directors for the benefit of its employees, or a
participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
or an Affiliate of such participant, acquires beneficial ownership (determined
under Rule 13d-3 of the Regulations promulgated by the Securities and Exchange
Commission under Section 13(d) of the Exchange Act) of securities issued by
Navidea having thirty percent (30%) or more of the voting power of all the
voting securities issued by Navidea in the election of Directors at the next
meeting of the holders of voting securities to be held for such purpose; (b) a
majority of the Directors elected at any meeting of the holders of voting
securities of Navidea are persons who were not nominated for such election by
the Board of Directors or a duly constituted committee of the Board of Directors
having authority in such matters; (c) the stockholders of Navidea approve a
merger or consolidation of Navidea with another person other than a merger or
consolidation in which the holders of Navidea’s voting securities issued and
outstanding immediately before such merger or consolidation continue to hold
voting securities in the surviving or resulting corporation (in the same
relative proportions to each other as existed before such event) comprising
eighty percent (80%) or more of the voting power for all purposes of the
surviving or resulting corporation; or (d) the stockholders of Navidea approve a
transfer of substantially all of the assets of Navidea to another person other
than: (i) a transfer to a transferee, eighty percent (80%) or more of the voting
power of which is owned or controlled by Navidea or by the holders of Navidea’s
voting securities issued and outstanding immediately before such transfer in the
same relative proportions to each other as existed before such event, or (ii) a
transfer following which Navidea continues the operation of one or more lines of
business that were operated by Navidea prior to the transfer, and a class of
common stock of Navidea remains registered under Section 12 of the Securities
Exchange Act of 1934. The parties hereto agree that for the purpose of
determining the time when a Change of Control has occurred that if any
transaction results from a definite proposal that was made before the end of the
Term of this Agreement but which continued until after the end of the Term of
this Agreement and such transaction is consummated after the end of the Term of
this Agreement, such transaction shall be deemed to have occurred when the
definite proposal was made for the purposes of the first sentence of this
paragraph G of Section 4. Notwithstanding the foregoing, before the Executive
may resign pursuant to clause (iii) of the first paragraph of this Section 4(G),
the Executive shall deliver to the Company a written notice of the Executive’s
intent to terminate his employment thereunder, and the Company shall have been
given a reasonable opportunity to cure any such act, omission or condition
within thirty (30) days after the Company’s receipt of such notice.

 

-5-

 



H.Benefit and Stock Plans. In the event that a benefit plan, Stock Plan or award
agreement which covers the Executive has specific provisions concerning
termination of employment, or the death or disability of an employee (e.g., life
insurance or disability insurance), then such benefit plan, Stock Plan or award
agreement shall control the disposition of the benefits or stock options.

 

I.Resignation of All Other Positions. Upon termination of the Executive's
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates.

 

J.Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Term may necessitate the Executive's cooperation
following termination of his employment. Accordingly, following the termination
of the Executive's employment for any reason, to the extent reasonably requested
by the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive's Base Salary on the date of termination.

 

5.Proprietary Information Agreement. Executive has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Agreement in any
manner, and the Executive shall act in accordance with the provisions of the
Proprietary Information Agreement at all times during the Term of this
Agreement.

 

6.Non-Competition. Executive agrees that for so long as he is employed by the
Company under this Agreement and for one (1) year thereafter, the Executive will
not:

 

-6-

 



A.enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);

 

B.engage in any directly Competitive Business for his own account;

 

C.become associated with or interested in through retention or by employment any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor, or in any
other relationship or capacity; or

 

D.solicit, interfere with, or endeavor to entice away from the Company, any of
its customers, strategic partners, or sources of supply.

 

Nothing in this Agreement shall preclude Executive from taking employment in the
banking or related financial services industries nor from investing his personal
assets in the securities or any Competitive Business if such securities are
traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than one percent (1%) of the publicly-traded equity securities of such
Competitive Business. “Competitive Business” for purposes of this Agreement
shall mean any business or enterprise:

 

a.which is engaged in the development, commercialization or distribution of
drugs and/or systems for use in detection, diagnosis or treatment of cancer,
inflammatory or immune-related diseases, including without limitation the
development, commercialization or distribution of radiopharmaceuticals for such
purposes, or

 

b.which reasonably could be understood to be competitive in the relevant market
with products and/or systems described in clause a above, or

 

c.in which the Company engages in during the Term of this Agreement pursuant to
a determination of the Board of Directors and from which the Company derives a
material amount of revenue or in which the Company has made a material capital
investment.

 

The covenant set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Executive by the Company without cause or
at the end of the Term of this Agreement.

 



7.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Columbus, Ohio, in
accordance with the non-union employment arbitration rules of the American
Arbitration Association (“AAA”) then in effect. If specific non-union employment
dispute rules are not in effect, then AAA commercial arbitration rules shall
govern the dispute. If the amount claimed exceeds $100,000, the arbitration
shall be before a panel of three arbitrators. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall indemnify
the Executive against and hold him harmless from any attorney’s fees, court
costs and other expenses incurred by the Executive in connection with the
preparation, commencement, prosecution, defense, or enforcement of any
arbitration, award, confirmation or judgment in order to assert or defend any
right or obtain any payment under paragraph C of Section 4 above or under this
sentence; without regard to the success of the Executive or his attorney in any
such arbitration or proceeding.

  



8.Attorneys’ Fees and Expenses. Except as otherwise provided in Section 7, in
the event that any action, suit, or other legal or equitable proceeding is
brought by either party to enforce the provisions of this Agreement, or to
obtain money damages for the breach thereof, then the party which substantially
prevails in such action (whether by judgment or settlement) shall be entitled to
recover from the other party all reasonable expenses of such litigation
(including any appeals), including, but not limited to, reasonable attorneys'
fees and disbursements.

 

-7-

 



9.Governing Law. The Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio without regard to its conflicts of laws
principles.

 

10.Jurisdiction; Service of Process. Except as otherwise provided in Section 7,
any action or proceeding arising out of or relating to this Agreement shall be
brought exclusively in the state or federal courts located in Franklin County,
Ohio, and each of the parties irrevocably submits to the jurisdiction of each
such court in any such action or proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the action or proceeding shall be heard and determined only in any
such court and agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. The parties agree that either or
both of them may file a copy of this Section with any court as written evidence
of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any action or proceeding referred to in the first sentence of this section
may be served on any party anywhere in the world

 

11.Waiver of Jury Trial. THE PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
DIRECTLY OR INDIRECTLY OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH THE
PERFORMANCE OR BREACH OF THIS AGREEMENT, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN THEM. The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court or other
tribunal (including, without limitation, contract claims, tort claims, breach of
duty claims, and all other common law and statutory claims). THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS,
OR MODIFICATIONS TO THIS AGREEMENT AND RELATED DOCUMENTS. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

12.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of the Agreement, which shall remain in full force and effect.

 

13.Compliance with Section 409A of the Internal Revenue Code. It is intended
that this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended, and any guidance thereunder (“Section 409A”). If, when the
Executive's employment with the Company terminates, the Executive is a
"specified employee" as defined in Section 409A(a)(1)(B)(i), and if any payments
under this Agreement, including payments under Section 4, will result in
additional tax or interest to the Executive under Section 409A(a)(1)(B)
("Section 409A Penalties"), then despite any provision of this Agreement to the
contrary, the Executive will not be entitled to payments until the earliest of
(a) the date that is at least six months after termination of the Executive's
employment for reasons other than the Executive's death, (b) the date of the
Executive's death, or (c) any earlier date that does not result in Section 409A
Penalties to the Executive. As soon as practicable after the end of the period
during which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a lump sum. Additionally, if
any provision of this Agreement would subject the Executive to Section 409A
Penalties, the Company will apply such provision in a manner consistent with
Section 409A during any period in which an arrangement is permitted to comply
operationally with Section 409A and before a formal amendment to this Agreement
is required. For purposes of this Agreement, any reference to the Executive's
termination of employment will mean that the Executive has incurred a
"separation from service" under Section 409A. No payments to be made under this
Agreement may be accelerated or deferred except as specifically permitted under
Section 409A. Any payments that qualify for the “short-term deferral” exception
or another exception under Section 409A of the Code shall be paid under the
applicable exception. Each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of Section 409A. To
the extent that any reimbursements provided under this Agreement constitute
deferred compensation subject to Section 409A, such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred. The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Executive’s right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.

 

-8-

 



14.Entire Agreement. This Agreement, together with the Proprietary Information
Agreement referenced above, constitutes the entire understanding between the
parties with respect to the subject matter hereof, and supersedes all
negotiations, prior discussions, and preliminary agreements to this Agreement.
This Agreement may not be amended except in writing executed by the parties
hereto.

 

15.Effect on Successors of Interest. This Agreement shall inure to the benefit
of and be binding upon heirs, administrators, executors, successors and assigns
of each of the parties hereto. Notwithstanding the above, the Executive
recognizes and agrees that his obligation under this Agreement may not be
assigned without the consent of the Company. The Company, however, may assign
its rights and obligations under this Agreement.

 

[signature page follows]

 

 

-9-

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 



NAVIDEA BIOPHARMACEUTICALS, INC. EXECUTIVE            

By: /s/ Gordon A. Troup                

/s/ Ricardo J. Gonzalez                              Gordon A. Troup
     Ricardo J. Gonzalez              Chairman of the Board of Directors  

 

 

-10-

 

 

Exhibit A 

 

 

 

 

None.

 

 

-11-



 

 

 

 

